DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The response filed on 06/6/2022 has been entered and made of record.
Claims 1-3, 7, 9-11 and 14 have been amended.
Claims 12-13 are canceled.
Claims 1-11 and 14-20 are currently pending.

Response to Arguments
Applicant's arguments filed 06/6/2022 have been fully considered but are moot in view of the new ground(s) of rejection.


Claim Objections
Claims 1 and 14 are objected to because of the following informalities:  
in claim 1 of lines 6 the occurrence of "packets" should be amended to---"plurality of packets"-----
in claim 14 of lines 8 the occurrence of "packets" should be amended to---"the one or more packets"-----
Appropriate corrections are required.




Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Skog et al. [hereinafter as Skog], US 2018/0103123 A1 in view of Cheng et al. [hereinafter as Cheng], US 2019/0306052 A1.
Regarding claim 1, Skog discloses wherein a method comprising:
receiving, at a multiservice access gateway and from a user device, a plurality of 
packets destined for a remote device (Fig.1-2 [0041]-[0042], MPTCP client of MPTCP proxy (i.e., multiservice access gateway) is receiving TCP packets or UDP packets (i.e., plurality of packets) requests from UDP/TCP client 101 such as a mobile terminal destined for a remote device UDP/TCP server 104 via the MPTCP connection and Fig.3-6 [0068]-[0069], MPTCP client 102 of MPTCP proxy (i.e., multiservice access gateway) is receiving a request 302 for establishing the MPTCP connection UDP packets 331/351 (i.e., plurality of packets) from UDP/TCP client 101 and destined for a UDP/TCP server 104/remote device; [0048]-[0051], [0088], [0092], [0095], [0101]).
	However, Skog does not explicitly disclose wherein allocating the plurality of packets among at least two network interfaces, each associated with a respectively different, available access network; where the allocation of packets among the at least two network interfaces is based on an analysis made at the multiservice access gateway of conditions in the respectively different access networks.
	In the same field of endeavor, Cheng discloses wherein allocating the plurality of packets among at least two network interfaces, each associated with a respectively different, available access network (Fig.1 [0040], hybrid access gateway (HAG) is allocating different flows/plurality of packets to different downlinks network port interfaces by using a hash algorithm (such as per-flow load sharing manner and per-packet manner) and each flow associated with different DSL and LTE available access network such as a maximum transmission rate of a flow allocated to the DLS link is 30 Mbps/a maximum transmission rate of a flow allocated to the LTE link is 20 Mbps and Fig.4 [0063], allocating the packets among the DSL link and the LTE link for transmission, each link associated with different LTE and DSL available access network); where
the allocation of packets among the at least two network interfaces is based on an
analysis made at the multiservice access gateway of conditions in the respectively different access networks (Fig.8 [0090]-[0092], allocating a maximum bits of packets among the first and second transmission links is based on the determination of the first CIR (DSL) and second CIR (LTE)/analysis at the HAG multiservice access gateway in the LTE and DSL access networks and Fig.2 [0045]-[0046], analysis made at the multiservice HAG access gateway on conditions of the LTE link and the DSL link).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Skog to incorporate the teaching of Cheng in order to improve transmission efficiency of link transmission.                                                        	                                                                 	It would have been beneficial to use the HAG which preferentially allocates a packet to the first transmission link, and re-allocates, to the first transmission link for transmission, a packet that cannot be transmitted using the second transmission link, so as to ensure that a rate of a packet allocated to the second transmission link does not exceed the second CIR. For example, if the HAG receives m bits of packets in a unit time, the HAG determines, based on the first CIR, that a maximum of p bits of packets are allowed to pass through the first transmission link in the unit time. The HAG determines, based on the second CIR, that a maximum of q bits of packets are allowed to pass through the second transmission link in the unit time as taught by Cheng to have incorporated in the system of Skog to improve packet transmission efficiency and reducing a packet loss rate. (Cheng, Fig.8 [0095], Fig.1-2 [0056]-[0057] and Fig.20 [0107]-[0109])

Regarding claim 2, Skog and Cheng disclose all the elements of claim 1 as stated above wherein Cheng further discloses the analysis uses information received from a source other than the received plurality of packets destined for the remote device (Fig.1-2 [0043]-[0045], the theoretical analysis is using hybrid access (HA) packet information received from a source wireless device other than the received plurality of packets destined for the remote device, and determining a difference between packet delays of the two links such as the DSL link and LTE link is excessively large which causes the TCP to erroneously determine the out-of-order delivery as a packet loss).


Regarding claim 3, Skog and Cheng disclose all the elements of claim 1 as stated above wherein Cheng further discloses the analysis produces a schedule over a future interval used to allocate the plurality of packets among the at least two network interfaces (Fig.1-2 [0045]-[0049], the theoretical analysis produces a Window Size RTT/future interval for allocating the delay packets and the loss packets among the DSL link and the LTE link/network interfaces and Fig.4 [0063], the RTT future interval is used to allocate the plurality of packets that need to be transmitted to the DSL link and the LTE link for transmission).

Regarding claim 4, Skog and Cheng disclose all the elements of claim 1 as stated above wherein Skog further discloses the multiservice access gateway comprises the first network interface and the second network interface (Fig.1&7 [0091], MPTCP client 102 and MPTCP server 103 of MPTCP proxy (i.e., multiservice access gateway) comprises the first network interface 701 and the second network interface 702).

Regarding claim 5, Skog and Cheng disclose all the elements of claim 4 as stated above wherein Skog further discloses the first network interface comprises a coaxial cable connector, and wherein the second network interface comprises a cellular antenna and radio (Fig.1&7 [0091], the first network interface 701 comprises a wired connection e.g., DSL/a coaxial cable connector and the second network interface 702 comprises a cellular access network/cellular antenna and radio and Fig.3a-b [0067], the first network interface comprises a digital subscriber line/coaxial cable connector, and wherein the second network interface comprises a cellular network such as a 3G, LTE, 5G network antenna and radio; Fig.5 [0085]).



Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Skog et al. [hereinafter as Skog], US 2018/0103123 A1 in view of Cheng et al. [hereinafter as Cheng], US 2019/0306052 A1 further in view of Sevindik et al. [hereinafter as Sevindik], US 20210204169 A1. 
Regarding claim 6, Skog and Cheng disclose all the elements of claim 1 as stated above wherein Skog further discloses the user device is located within a customer premises, and wherein the multiservice access gateway is also located within the customer premises (Fig.1 [0019], the user device is located within a customer premise equipment (CPE) and MPTCP proxy/MPTCP client and MPTCP server (i.e., multiservice access gateway) is located within the CPE and Fig.2 [0047]-[0048], the wireless communications network that services MPTCP user devices located within at least one customer premises and MPTCP server (i.e., multiservice access gateway) is located within the CPE).
	Even though Skog and Cheng disclose wherein the user device is located within a customer premises, and wherein the multiservice access gateway is also located within the customer premises, in the same field of endeavor, Sevindik teaches wherein the user device is located within a customer premises, and wherein the multiservice access gateway is also located within the customer premises (Fig.1-2 [0056]-[0057], servicing user CPE devices 112 and 114 located with at least one customer premises services and Fig.20 [0107]-[0108], user CPE devices 112 and 114 located within at least one customer premises and Wi-Fi Access Points (Wi-Fi APs) or Wi-Fi base stations located within at least one customer premises).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Skog and Cheng to incorporate the teaching of Sevindik in order to provide broadband services to a customer premises.                                                        	                                     	It would have been beneficial to use CPE device 1 (CPE 1) 112, e.g., CBRS CPE device which includes an antenna system 113, e.g., one or more antenna or an antenna array mounted on a roof of a building 115, e.g., home or office building, located in customer premises 1 114 for communicating with the wireless base station 102, e.g., CBRS tower base station 1 102 as taught by Sevindik to have incorporated in the system of Skog and Cheng to improve additional resources, e.g., bandwidth to customer premises devices in addition to the landline and current wireless methods available. (Sevindik, Fig.1 [0007], Fig.1-2 [0056]-[0057] and Fig.20 [0107]-[0108])

Regarding claim 7, Skog and Cheng disclose all the elements of claim 1 as stated above wherein Skog further discloses the user device is located within a first customer premises, and wherein the multiservice access gateway is communicatively coupled to user devices within the first customer premises and to user devices within a second customer premises different from the first customer premises (Fig.1 [0019], the user device is located within a customer premise equipment (CPE) and MPTCP proxy/ MPTCP client and MPTCP server (i.e., multiservice access gateway) is communicatively coupled to the UDP client and Fig.2 [0047]-[0048], the wireless communications network that services MPTCP user devices located within at least one customer premises and MPTCP server (i.e., multiservice access gateway) is communicatively coupled to the UDP client).
	Even though Skog and Cheng disclose wherein the user device is located within a first customer premises, and wherein the multiservice access gateway is communicatively coupled to user devices within the first customer premises and to user devices within a second customer premises different form the first customer premises, in the same field of endeavor, Sevindik teaches wherein the user device is located within a first customer premises, and wherein the multiservice access gateway is communicatively coupled to user devices within the first customer premises and to user devices within a second customer premises different form the first customer premises (Fig.1-2 [0056]-[0057], user CPE devices 112 and 114 located within first customer premises and Fig.20 [0107]-[0109], user CPE devices 112 located within a first customer premises and user CPE devices 112 and 114 located within at least one customer premises and Wi-Fi Access Points (Wi-Fi APs) or Wi-Fi base stations located within at least one customer premises Wi-Fi Access Points (Wi-Fi APs) or Wi-Fi base stations is communicatively coupled to the user CPE devices 112 and 114 located within at least one customer premises and to a plurality of user devices located one or more Wi-Fi Access Points of second customer premises different from the first customer premises).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Skog and Cheng to incorporate the teaching of Sevindik in order to provide broadband services to a customer premises.                                                        	                                     	It would have been beneficial to use CPE device 1 (CPE 1) 112, e.g., CBRS CPE device which includes an antenna system 113, e.g., one or more antenna or an antenna array mounted on a roof of a building 115, e.g., home or office building, located in customer premises 1 114 for communicating with the wireless base station 102, e.g., CBRS tower base station 1 102 as taught by Sevindik to have incorporated in the system of Skog and Cheng to improve additional resources, e.g., bandwidth to customer premises devices in addition to the landline and current wireless methods available. (Sevindik, Fig.1 [0007], Fig.1-2 [0056]-[0057] and Fig.20 [0107]-[0109])


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Skog et al. [hereinafter as Skog], US 2018/0103123 A1 in view of Cheng et al. [hereinafter as Cheng], US 2019/0306052 A1 in view of Sevindik et al. [hereinafter as Sevindik], US 20210204169 A1 further in view of Lamb et al. [hereinafter as Lamb], US 2015/0063805 A1.
Regarding claim 8, Skog, Cheng and Sevindik disclose all the elements of claim 7 as stated above.
	However, Skog, Cheng and Sevindik discloses wherein the multiservice access gateway is located at least one mile away from the first customer premises and the second customer premises.                                                            	                                                       	In the same field of endeavor, Lamb teaches wherein the multiservice access gateway is located at least one mile away from the first customer premises and the second customer premises (Fig.1 [0026], OLT 102 and ONUs 114 is located at least one mile from the first customer premises 116A-D or multiple customers at the associated customer premises 116A).                                                                                                                                                                  	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Skog, Cheng and Sevindik to incorporate the teaching of Lamb in order to provide the first and second types of data traffic for transmission over a port.                                                        	It would have been beneficial to use the ONUs 114A-D which is located at, or within a proximity of, e.g. within several miles of, the associated customer premises 116A-D. The ONUs 114A-D may transform incoming optical signals from the OLT 102 into electrical signals that are used by networking and/or computing equipment at the associated customer premises 116A-D as taught by Lamb to have incorporated in the system of Skog, Cheng and Sevindik to provide flow classification, modification and quality of service functions for the entire EPON. (Lamb, Fig.1 [0003] and Fig.1 [0026])



Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Skog et al. [hereinafter as Skog], US 2018/0103123 A1 in view of Dion et al. [hereinafter as Dion], US 2019/0335520 A1 Cheng et al. [hereinafter as Cheng], US 2019/0306052 A1.
Regarding claim 9, Skog discloses wherein a multiservice access gateway (Fig.1-2 [0041]-[0042], MPTCP client 102 and MPTCP server 103 of MPTCP proxy and Fig.1&7 [0090]-[0091], MPTCP proxy e.g., at the location of MPTCP client 102 and at the location of MPTCP server 103; [0019], [0044], [0048]), comprising:
a first network interface configured to connect to an access network of a first type (Fig.1&7 [0091], a first network interface 701 operative for/configured to communicating over a wired access network such as a DSL network 112/a first type and Fig.1-3&7 [0041], DSL network 122 access network/first type; [0094], [0097], [0098]); 
a second network interface configured to connect to an access network of a second type (Fig.1&7 [0091], a second network interface 702 operative for/configured to communicating over a wireless access network such as cellular access network 123/a second type and Fig.1-3&7 [0041], Cellular network 123 access network/second type; [0094], [0097], [0098]); and
a processor configured to steer a first packet destined for a remote device to the access network of the first type, and configured to steer a second packet to the access network of the second type (Fig.1-4 [0044]-[0046], policies for steering traffic in processor of a home gateway or residential gateway configured to steer a first packet of UDP packets inside MPTCP packets to the access network of the DSL network 122/ first type, and configured to steer a second packet of UDP packets inside MPTCP packets to the access network of the cellular LTE network 123/ second type over two or more available access networks for the traffic between UDP/TCP client 101 and UDP/TCP server 104 and Fig.1&7 [0091], processor 704 is steering the TCP packets or UDP packets/first and second packets via the 1st I/O and 2nd I/O network interfaces for transmission to the destination UDP/TCP server 104/remote device via the DSL network 122 and Cellular network 123/first and second access networks and Fig.1-3&7 [0041], the TCP packets or UDP packets/first and second packets are communicating for the traffic between UDP/TCP client 101 and UDP/TCP server 104; [0092], [0093] and [0097]);
where the processor steers the first packet and the second packet based on an analysis made by the processor of conditions in at least one of the access network of the first type and the access network of the second type (Fig.1-4 [0044]-[0046], the processor of the home gateway or residential gateway is configured to steer the first packet and the second packet of UDP packets inside MPTCP packets based on applying policies of numerous key Internet applications UDP, including the Domain Name System (DNS), the Simple Network Management Protocol (SNMP), the Routing Information Protocol (RIP), and the Dynamic Host Configuration Protocol (DHCP), further some Virtual Private Network (VPN) solutions such as OpenVPN may use UDP while implementing reliable connections and error checking at the application level/analysis made by the processor of conditions in the access network of the DSL network 122/ first type and the access network of the cellular LTE network 123/ second type over two or more available access networks for the traffic between UDP/TCP client 101 and UDP/TCP server 104   and Fig.1&7 [0091], processor 704 is steering the TCP packets or UDP packets/first and second packets via the 1st I/O and 2nd I/O network interfaces for transmission to the destination UDP/TCP server 104/remote device via the DSL network 122 and Cellular network 123/first and second access networks and Fig.1-3&7 [0041], the TCP packets or UDP packets/first and second packets are communicating for the traffic between UDP/TCP client 101 and UDP/TCP server 104; [0092], [0093] and [0097]).
	Even though Skog discloses wherein a processor configured to steer a first packet destined for a remote device to the access network of the first type, and configured to steer a second packet to the access network of the second type, in the same field of endeavor, Dion teaches wherein a processor configured to steer a first packet destined for a remote device to the access network of the first type, and configured to steer a second packet to the access network of the second type (Fig.8 [0037]-[0038], the hybrid access gateway 105/805 is steering traffic packets (i.e., first packet and second packet) associated with the subflows 820, 825, 830 to the servers 835, 840, 845/remote device over the multiple MPTCP connections (i.e., first and second network interface) and via the wireline network 115 and the wireless network 120/ the first type and second type shown in Fig.1 and Fig.1 [0015]-[0018], a steering policy of the hybrid access gateway 105 is implemented to forward the encapsulated packets e.g., as a forwarded byte stream and forwarded to the remote device over the multiple MPTCP connections according to traffic engineering rules and Fig.1 [0013], the hybrid access gateway 105 provides support for MPTCP for traffic steering over multiple TCP connections/first and second type operate according to multiple different access technologies; [0022]-[0023], [0031]);
where the processor steers the first packet and the second packet based on an analysis made by the processor of conditions in at least one of the access network of the first type and the access network of the second type (Fig.8 [0037]-[0038], the hybrid access gateway 105/805 is steering traffic packets (i.e., first packet and second packet) associated with the subflows 820, 825, 830 to the servers 835, 840, 845/remote device over the multiple MPTCP connections (i.e., first and second network interface) based on load balancing/analysis made by the processor via the wireline network 115 and the wireless network 120/ the first type and second type shown in Fig.1 and Fig.1 [0015]-[0018], a steering policy of the hybrid access gateway 105 is implemented to forward the encapsulated packets e.g., as a forwarded byte stream and forwarded to the remote device over the multiple MPTCP connections according to traffic engineering rules and application-aware traffic steering decisions/analysis made by the processor of conditions in the wireline network 115 using a first TCP session and the wireless network 120 using a second TCP session/ the first type and second type shown in Fig.1 and  Fig.1 [0013], the hybrid access gateway 105 provides support for MPTCP for traffic steering over multiple TCP connections/first and second type operate according to multiple different access technologies; [0022]-[0023], [0031]).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Skog to incorporate the teaching of Dion in order to provide for supporting MPTCP for traffic steering over multiple TCP connections in the communication system.                                                        	It would have been beneficial to use the CPE 110 which performs 
encapsulation based on a traffic type, a steering policy, or other criteria. The CPE 110 then forwards the encapsulated packet (e.g., as a forwarded byte stream) to an HTTP proxy implemented in the hybrid access gateway 105. Some embodiments of the hybrid access gateway 105 implemented similar functionality to identify, encapsulate, and
forward packets in the stateless flows towards the CPE 110 as taught by Dion to have incorporated in the system of Skog to increase bandwidth, improve resiliency and perform load-balancing. (Dion, Fig.1 [0013], Fig.1 [0015]-[0018], and Fig.8 [0037]-[0038]) 
	Even though Skog and Dion disclose wherein the processor steers the first packet and the second packet based on an analysis made by the processor of conditions in at least one of the access network of the first type and the access network of the second type, in the same field of endeavor, Cheng discloses wherein the processor steers the first packet and the second packet based on an analysis made by the processor of conditions in at least one of the access network of the first type and the access network of the second type (Fig.1 [0040], the processor of  hybrid access gateway (HAG) is allocating/steering different flows/plurality of packets (i.e., the first and second packets) to different downlinks network port interfaces by using a hash algorithm (such as per-flow load sharing manner and per-packet manner)/analysis made by the processor of conditions to each flow associated with different DSL and LTE available access networks such as a maximum transmission rate of a flow allocated to the DLS link is 30 Mbps/a maximum transmission rate of a flow allocated to the LTE link is 20 Mbps and Fig.4 [0063], allocating/steering the packets among the DSL link and the LTE link for transmission, each link associated with different LTE and DSL available access networks and Fig.8 [0090]-[0092], the processor of HAG is allocating/steering a maximum bits of packets (i.e., the first and second packets) among the first and second transmission links is based on the determination of the first CIR (DSL) and second CIR (LTE)/analysis at the HAG multiservice access gateway in the LTE and DSL access networks and Fig.2 [0045]-[0046], analysis made at the multiservice HAG access gateway by the processor on conditions of the LTE link and the DSL link).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Skog and Dion to incorporate the teaching of Cheng in order to improve transmission efficiency of link transmission.                                                        	                                                                      	It would have been beneficial to use the HAG which preferentially allocates a packet to the first transmission link, and re-allocates, to the first transmission link for transmission, a packet that cannot be transmitted using the second transmission link, so as to ensure that a rate of a packet allocated to the second transmission link does not exceed the second CIR. For example, if the HAG receives m bits of packets in a unit time, the HAG determines, based on the first CIR, that a maximum of p bits of packets are allowed to pass through the first transmission link in the unit time. The HAG determines, based on the second CIR, that a maximum of q bits of packets are allowed to pass through the second transmission link in the unit time as taught by Cheng to have incorporated in the system of Skog and Dion to improve packet transmission efficiency and reducing a packet loss rate. (Cheng, Fig.8 [0095], Fig.1-2 [0056]-[0057] and Fig.20 [0107]-[0109])

Regarding claim 10, Skog, Dion and Cheng disclose all the elements of claim 9 as stated above wherein Cheng further discloses the analysis produces a schedule over a future interval used to steer the first packet and the second packet (Fig.1-2 [0045]-[0049], the theoretical analysis produces a Window Size RTT/future interval for allocating/steering the delay packets and the loss packets (i.e., the first and second packets) among the DSL link and the LTE link/network interfaces and Fig.4 [0063], the RTT future interval is used to allocate/steer the plurality of packets that need to be transmitted to the DSL link and the LTE link for transmission).

Regarding claim 11, Skog, Dion and Cheng disclose all the elements of claim 9 as stated above wherein Cheng further discloses the analysis produces a schedule over a future interval used to steer the first packet and the second packet (Fig.1-2 [0045]-[0049], the theoretical analysis produces a Window Size RTT/future interval for allocating/steering the delay packets and the loss packets (i.e., the first and second packets) among the DSL link and the LTE link/network interfaces and Fig.4 [0063], the RTT future interval is used to allocate/steer the plurality of packets that need to be transmitted to the DSL link and the LTE link for transmission).



Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Skog et al. [hereinafter as Skog], US 2018/0103123 A1 in view of Manik et al. [hereinafter as Manik], US 2017/0013441 A1 further in view of Kishigami et al. [hereinafter as Kishigami], US 2012/0287855 A1. 
Regarding claim 14, Skog discloses wherein a method comprising:
receiving, by a multiservice access gateway, one or more packets to be transmitted via a second access network to which the multiservice access gateway is connected (Fig.1-3&7 [0041], MPTCP client of MPTCP proxy (i.e., multiservice access gateway) is receiving/communications of the TCP packets or UDP packets/one or more packets via the DSL network 122/second access network to which the MPTCP proxy (i.e., multiservice access gateway) is connected and Fig.1-3&7 [0068]-[0069], receiving UDP packets 351 from UDP/TCP client 101 such as a mobile terminal to be transmitted via a 2nd subflow of cellular network/second access network to which the MPTCP proxy (i.e., multiservice access gateway) is connected and Fig.4&7 [0077], MPTCP client of MPTCP proxy (i.e., multiservice access gateway) is receiving UDP packets 451 from UDP/TCP client 101 to be transmitted via a 2nd subflow of cellular network/second access network to which the MPTCP proxy (i.e., multiservice access gateway) is connected);
selecting, by the multiservice access gateway, a first access network to which the
multiservice access gateway is connected instead of the second access network (Fig.1-3 [0052], selecting a first MPTCP subflow (i.e., first access network) as a first TCP connection 112 between MPTCP client 102 and MPTCP server 103 to which the MPTCP proxy (i.e., multiservice access gateway) is connected over one of the available access networks 122 and 123 that is the first MPTCP subflow (i.e., first access network) connection instead of the second access network and Fig.1-3 [0057], the first subflows is established/selected and releasing the existing subflows/second access network and Fig.1 [0004], the gateway is steering/selecting the traffic so as to optimize user experience and reduce cost and Fig.1-3 [0088]-[0089], a first network is optionally selected by MPTCP client 102 of MPTCP proxy (i.e., multiservice access gateway) based on information comprised therein e.g., selecting 303 the one or more transport control functions and Fig.1-2 [0046], based on policies for steering/selecting and distributing UDP traffic over two or more available access networks, selecting a first access network to which the MPTCP proxy (i.e., multiservice access gateway) is connected over MPTCP connection instead of the second access network for transport control functions such as ordered transfer, retransmission of lost packets, flow control and congestion control; [0092]-[0093]); and
transmitting the one or more packets via the first access network instead of the second access network (Fig.1-3&7 [0041], transmitting the TCP packets or UDP packets/one or more packets via the Cellular network 123/first access network instead of the DSL network 122/second access network and Fig.1-3 [0052], sending a TCP SYN packet 311 and ACK packet 313, SYN 311, SYN/ACK312, ACK313 packets (i.e., one or more packets) instead of the second access network and Fig.3-6 [0068]-[0069], conveying/ transmitting the UDP packets 331/351 one or more packets through the MPTCP subflow/first access network during the MPTCP connection and Fig.4 [0074], transmitting TCP packet and TCP SYN packet 411 via the first access network; [0091], [0095]-[0096], [0101]-[0102], [0104]), after applying forward error correction to the one or more packets, and in a different manner than applied to packets transmitted via the second access network (Fig.1-3 [0005]-[0006], performing error checking and correction or error correction (i.e., FEC forward error correction) to the packets at a higher level in the protocol stack/a different manner by using TCP or the Stream Control Transmission Protocol (SCTP) for transmitting the MPTCP packets over an MPTCP connection/first access network).
	Even though Skog discloses wherein selecting, by the multiservice access gateway, a first access network to which the multiservice access gateway is connected instead of the second access network, in the same field of endeavor, Manik teaches wherein selecting, by the multiservice access gateway, a first access network to which the multiservice access gateway is connected instead of the second access network (Fig.1&4-6 [0045], a residential gateway is providing access to the wireless access interface of the first network once wireline access (i.e., second access network) fails and the failure is detected and Fig.1-3 [0014], a residential gateway is providing/ selecting access to the wireless access interface/first access network if access to the PDN through the wireline access interface (i.e., second access network) is interrupted and Fig.1 [0003], fixed or wireline access is copper based networks and optical-based networks and wireless access is a cellular or radio access network).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Skog to incorporate the teaching of Manik in order to provide packet data access in home or office environments.                                                        	                                     	It would have been beneficial to use residential gateway which provides access to subscribed-to services using the wireline interface (602). At some point, the wireline access fails and the failure is detected (604). Once the failure is detected, the residential gateway may fail-over to using the wireless access interface in order to access the subscribed to services (606) as taught by Manik to have incorporated in the system of Skog to provide a unified service architecture for accessing a packet data network. (Manik, Fig.1 [0003], Fig.1 [0006], Fig.1-3 [0014] and Fig.1&4-6 [0045])
	Even though Skog and Manik discloses wherein selecting, by the multiservice access gateway, a first access network to which the multiservice access gateway is connected instead of the second access network; and transmitting the one or more packets via the first access network instead of the second access network, after applying forward error correction to the one or more packets, and in a different manner than applied to packets transmitted via the second access network, in the same field of endeavor, Kishigami teaches wherein transmitting the one or more packets via the first access network instead of the second access network, after applying forward error correction to the one or more packets, and in a different manner than applied to packets transmitted via the second access network (Fig.11 [0118], performing FEC1 forward error correction on the important packet data for transmitting the one or more RAT packet (MAC SDU) of the interleaved coded data (IL1 output) via the RAT1 first access network instead of the RAT2 second access network for the RAT higher channel quality/reception quality and Fig.32 [0269], outputting/sending the important packet data to via the higher transmission quality of the RAT1 first access network by using the Port-A(1) and the Port-B(1) and Fig.35 [0313], performing the high error correction for the cellular LTE access network while reducing the processing delay in application of the ECC in a multi-radio).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Skog and Manik to incorporate the teaching of Kishigami in order to provide high error correction capability.                                                        	                                               	It would have been beneficial to use the interleaved coded data (IL1 output) in which FEC coding (FEC1) is performed on the important packet data becomes the RAT packet (MAC SDU) to the RAT higher in the channel quality (reception quality). For example, if the channel quality of the RAT1 is high, the IL1 output is transmitted from the RAT1as taught by Kishigami to have incorporated in the system of Skog and Manik to enable the error correction by the ECC decoding even if an error occurs in the RAT. (Kishigami, Fig.11 [0118], Fig.21 [0167], Fig.32 [0269], and Fig.35 [0313])

Regarding claim 15, Skog, Manik and Kishigami disclose all the elements of claim 14 as stated above wherein Skog further discloses the first access network is a cellular network (Fig.1 [0040], the first access network is a cellular radio access network such as GSM, UMTS, LTE or WiMAX). Additionally, Manik discloses the first access network is a cellular network (Fig.1 [0003], the first access network is a cellular or radio access network and Fig.1 [0033], the first access network is a cellular or radio access network such as Long Term Evolution (LTE) or WiMAX).

Regarding claim 16, Skog, Manik and Kishigami disclose all the elements of claim 15 as stated above wherein Skog further discloses the second access network comprises a fiber optic network (Fig.7-8 [0100], the second access network comprises optical networks that is a fiber optic network which are suitable for use in the context of MPTCP). Additionally, Manik discloses the second access network comprises a fiber optic network (Fig.1 [0003], the second access network comprises optical networks that is a fiber optic network which are suitable for use in the context of MPTCP and Fig.1 [0033], the second access network comprises a fixed broadband (BB) or wireline interface for providing wired access through a broadband connection, which may be provided by various technologies including for example digital subscriber line (DSL), cable, fiber optics as well as combinations of said individual technologies).

Regarding claim 17, Skog, Manik and Kishigami disclose all the elements of claim 14 as stated above wherein Skog further discloses the selecting of the first access network is based on data received via one or more of the first access network and the second access network (Fig.1-3 [0021]-[0022], the selecting of the first access network is based on a UDP packet received/data received via one or more of the first access network and the second access network; [0093], [0095]-[0096]). Additionally, Manik discloses the selecting of the first access network is based on data received via one or more of the first access network and the second access network (Fig.1&4-6 [0045], the selecting of the first access network is based on data packet detected/received on the wireline access second access network fails and fail-over to using the wireless access interface first access network in order to access the subscribed to services and Fig.1-2 [0037], the selecting of the first access network is based on the fixed or wired broadband access fails data packet received). 

Regarding claim 18, Skog, Manik and Kishigami disclose all the elements of claim 14 as stated above wherein Skog further discloses the selecting of the first access network is based on a prediction made with respect to congestion in the second access network (Fig.1 [0044]-[0045], the selecting of the first access network is based on a congestion or outage on the DSL access network e.g., a wired access network 122 by congestion control mechanism and Fig.1-3 [0046]-[0047], the selecting of the first access network is based on an in-order or ordered/prediction made with respect to congestion control in the second access network).



Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Skog et al. [hereinafter as Skog], US 2018/0103123 A1 in view of Manik et al. [hereinafter as Manik], US 2017/0013441 A1 in view of Kishigami et al. [hereinafter as Kishigami], US 2012/0287855 A1 further in view of Sevindik et al. [hereinafter as Sevindik], US 20210204169 A1. 
Regarding claim 19, Skog, Manik and Kishigami disclose all the elements of claim 14 as stated above. 
	However, Skog, Manik and Kishigami disclose wherein the selecting of the first access network is based on a prediction made that a data transmission rate in the second access network is below a predetermined threshold.
	In the same field of endeavor, Sevindik teaches wherein the selecting of the first access network is based on a prediction made that a data transmission rate in the second access network is below a predetermined threshold (Fig.1& 2H [0146], the selecting of the first access network is based on a prediction made that a predetermined amount of time/data transmission rate in the second access network is below a predetermined threshold).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Skog, Manik and Kishigami to incorporate the teaching of Sevindik in order to provide broadband services to a customer premises.                                                       	                         	It would have been beneficial to monitor the downlink congestion on the links connecting the customer premises equipment device and Wi-Fi Access Points and when the customer premises equipment device determines that the congestion has been cleared for a predetermined amount of time (e.g., no overflow of the link buffers or the number of packets in the link buffers falls below a threshold value), the customer premises equipment device generates a message indicating that the Wi-Fi Access Point Overload condition no longer exists at the customer premises as taught by Sevindik to have incorporated in the system of Skog, Manik and Kishigami to improve additional resources, e.g., bandwidth to customer premises devices in addition to the landline and current wireless methods available. (Sevindik, Fig.1 [0007] and Fig.1&2H [0146])

Regarding claim 20, Skog, Manik and Kishigami disclose all the elements of claim 14 as stated above wherein Skog further discloses the one or more packets are destined for a remote device, and wherein selecting of the first access network is based on data indicating a type of responsive packet expected from the remote device (Fig.3-4 [0082], the one or more UDP packets are destined for a UDP server/remote device, and selecting of the first access network is based on MP_TCPI data indicating a MPTCP type of responsive packet expected from the remote device). Additionally, Manik discloses wherein the one or more packets are destined for a remote device, and wherein selecting of the first access network is based on data indicating a type of responsive packet expected from the remote device (Fig.1 [0031], selecting of the cellular LTE first access network is based on access type of data packets destined for the remote device and Fig.3 [0042], selecting of the cellular LTE first access network is based on the type of interface access data packets being used). 	                                       	Even though Skog, Manik and Kishigami disclose wherein selecting of the first access network is based on data indicating a type of responsive packet expected from the remote device, in the same field of endeavor, Sevindik teaches wherein selecting of the first access network is based on data indicating a type of responsive packet expected from the remote device (Fig.1& 2G [0139], the selecting of the cellular 5G first access network is based on different traffic data packets type indicated from the destination device and Fig.15 [0181], the selecting of the cellular 5G first access network is based on data packets indicating a type of traffic data packet from the destination/remote device and Fig.1& 2E [0129]-[0130], expected data packets).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Skog, Manik and Kishigami to incorporate the teaching of Sevindik in order to provide broadband services to a customer premises.                                                       	                                     	It would have been beneficial to maintain the current flow of downlink data packets, e.g., Internet Protocol packets, through the current transmission path including the CPE device, Wi-Fi Access Points, Wi-Fi wireless connections to the user equipment devices; (ii) when a user equipment device request for additional data that is of a different traffic type or traffic types with different Quality of Service (QoS) is received via the CPE device from a user equipment device whose downlink data is determined to be traversing a congested link between the CPE device and the Wi-Fi Access Point supporting the user equipment device making the request  as taught by Sevindik to have incorporated in the system of Skog, Manik and Kishigami to improve additional resources, e.g., bandwidth to customer premises devices in addition to the landline and current wireless methods available. (Sevindik, Fig.1 [0007] and Fig.1& 2E [0129]-[0130], Fig.1& 2G [0139], Fig.15 [0181])

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414